NO. 12-06-00281-CV

                           IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

WRIGHT BROTHERS SPECIALTY          §                            APPEAL FROM THE 7TH
SAND, W.B.S.S., L.P., WRIGHT BROTHER
SPECIALTY SANDS, L.L.C., MARK
WRIGHT AND SCOTT WRIGHT,
APPELLANTS/CROSS-APPELLEES

V.                                                     §        JUDICIAL DISTRICT COURT

LEWIS BYERS, HAROLD ESTES,
FORREST WILLIAMS, DICK CAYCE, JR.
AND I-20 SAND, L.L.C.,
APPELLEES/CROSS-APPELLANTS      §                               SMITH COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                        PER CURIAM
         Appellants/Cross-Appellees, Wright Brothers Specialty Sand, W.B.S.S., L.P., Wright
Brother Specialty Sand, L.L.C., Mark Wright, and Scott Wright, and Appellees/Cross-
Appellants, Lewis Byers, Harold Estes, Forrest Williams, Dick Cayce, Jr., and I-20 Sand, L.L.C.,
filed a joint motion to reinstate this appeal and then dismiss it. We previously abated the appeal
as a result of Appellants/Cross-Appellees’ filing notice of bankruptcy.        Appellants/Cross-
Appellees have provided this court documentation that the resolution of the bankruptcy matters
is such that this appeal can be reinstated. They have also informed the court that they no longer
wish to pursue the appeal. Accordingly, the appeal is reinstated on the docket of this court, and
the motion to dismiss is granted. See TEX. R. APP. P. 42.1(b). The costs of this appeal are taxed
against the party incurring them.
Opinion delivered May 25, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.


                                                    (PUBLISH)